Citation Nr: 0433276	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  04-37 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from August 1962 to August 
1965.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was notified in early November 2004 that his file 
was being transferred to the Board for appellate review.  By 
a statement dated in early November 2004 and received in mid-
November 2004, within few days of transfer of the claims file 
to the Board, the veteran requested a videoconference hearing 
before the Board.  The veteran should be afforded an 
opportunity to appear at the requested hearing.

Accordingly, the case is remanded for the following action:

The RO should place the veteran's name on 
the docket for a videoconference hearing 
before the Board at the RO, according to 
the date of his request for such a 
hearing. 



No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).




